Boa. Bgd Bapjepbruch
County Attorney
mntegw county                          Reo Valtdity    oS a oma-.
Xontagw, Texw                                     ra ’ ccurt war
                                                tingwv      justlao
                                                        vlthout cor-
                                           reaponaingly obangiq
                                           the boundmieo of eleo-
Dear Sirr                                  tlon prealnota.




           “On January 10, 1949, t& Ccamlesion-
     era Court or Montague County, Texad, cn-
     tered an order ol?e8ting 4 Imv Jostloe
     Preolnots ia.xon~~conn~,.-.            in
     lieu   0f   the   a   p3Oti0t8   ~hbh   .VIW   in       OX-
     isteoce     at that time.
                                                                       ., .,I
           9ix croatbag ths 1) ww~Jwtioe Pro-.
     cinata, the~Camiseicme2?e,Corrrt omsred
     cartab Xlectlon Precinct llws,    thereby
     plac%ng said eleotion preclnots m parte
     thereof intwdiffersatJuet~8e      Preallots.
          “In the elesatf0aa or 1950, sJwtl&  Of
     the Petage rrrrm elected ioPt&  bm    MMII
           And there were aorutable~ eleatea fa
     Jwtiae PrecXadte Roe. I, 2, -3    anh”k!mmi
     uaa no candidate for tlm offiaeof oamtable
     ln molnct   Ho. 4.
           %a Croat the 4 m Jwtlce Pre-
     olnctI3, tha c 2x esioww     Court failed 30
     oreate ney eletition preoinc$8 tc oorrespdnd
     with the boawWlerr of aili 4 JurOlos ?ra -
     ai.aats,ana h8ve the eleotica pmol.&ats en-
     t%?ely within the bouuU8rtrr cf nWl Jxytloe.
     mclnatr.o*

                                                         .
              ,:

                          !!ou. BE@ &4r~enWocb, page 2        (V-1218)




          .




:




          2




                              pOl#CFBOOtiWXQ4a~%8t&.          VheAtRlb 6OU'tWa8
                              onoe established,    no legislation    ‘vas wedoa.       ,...
                              to enable It to e%ePafu m ptnfem g%ven w
                              the above p~ovlslolr, to tlI.vUs the ooulity ia-       .
                              to preolnctfi,    The clipeotion is plsin and
                              sMple, and wl.thout oandltion w restriction
                              exoept that a8 to the nmfber of pmcticts,           ft
                              $6 said fast no p.WaedkaWIS prescribe          by
                              which the power is to be ereroieetl.~ Z! any
                              wad needed the statute supplfed it, when Al3
                              required ti$atthe prooeedfigs of’ the 0-b
                                                                                              .,           .:.




,..’                ‘.’       should be recorded in it8 tinutS book. Rev,
                                         art.1554. This vai3 all that var3
 .. . .
                              at* l%gfj,                                                               :



.’                            neoesaaw.      The power to divide the county
                              into jwtioese     ppeoinota is also given by the
                              statute, but not fa terms do explfclt        as thy        ’
                              used &n t&s conetitutlo%        Rev,+ SL a,      u-t.
                                      There oan be no doubt that both consti-
                              tut Cmalad statute oonSer the paver, dnU the
                              7
              . .
                              zmly question fs au to it8 extent.         ft ia cork
                              tended that a limitation upon the power ,%s
                                                                                                   .
         roturd in th0        0wdmuti0w             pti810n          feag
         the terma of         office
                                 of proofnot offlaers f sml
b         that,    sinoe.they are to hold for tramsm,
         it   r0n0vs     tat     the     poDs0inot8   #tlmot        by   0-a
         .durIrgthe     terms, bssmme ths powsbtoalter
           thsn woukl practfoally    enable tba ooyrt to de-
           stroy the affIae.     The lgaguage oft&    oansti-
           tatIcy exgrsssos no.sush 1ImItatioxl.     Ths ai-
          .lrIsIcuaIstobsmds       vrpllt&ms totIm.'      Ths
           W&8011for the avI8Ioh Is toiiw th* oamveni-
           8n88 of tbrr peO$lp; mna the Jud@ both as to
           tima and oouvenlenoo,    18 tb   00uA   Ths lirni-
           tatibo 0twmd0      ra * b ylp p x ld (IQowquir8
                                                        ld
           t&k3lnseptlon In ths 0onstitutItm of a proviso
           uhIoh ths 0ouPt seanot r08a into it.      ms only
           lidtat%QU    I-00@ 80-l:      t0 Mi0&S    t&  SC-
    ‘,   qe ths power.          Bat       lImitet1w    nqullwJ          u   may
         M $a~,   ,and        a008     not allw     xp   thah        eight,
         $LP8d.Wt8r       Rlt fw         it    'the aoanty algIlt hew
         been 0Ut Up intO MI’ m             ~OlEAdk      88 tb     OOUl’t
         MY mQjk3P t0 .8~bl%Ob:o             m it     th8 intOlktiOU-
         Is maa0 ,mQke malfert         t&it     rtbbin   ths uats,
         tbrsf+lla%IstOeetemlao&ldrr\lbrra                    Ash’




         th sy
             em ~tlm a wee
         me& a r t         wa abawler%88 betmen
                 o i~a me,‘O
         Worn      sbmgfbaapd~dsiiar~   lsaviagall   o?
         the, etbsla uus~d,     tas &at     is the 8sDs
         a8~If en amWr, trek entamd rotting out aww
         thb baw&e~ss or ths 'tmsmhbmd prsalncts,       as
         Wll8i     those bharyrda
          &IF’S 18 ~80dbSd,              tkH      0OUl.d bs    n0    SUbSfiXb
          tlal    objootfca     to 806h e::           (L
                                                       '-Tlu of
                                                              pmmr
                                                                Face to
.        -
                                                                                                            . .


             IQ*   BQya arjslabruch,                    psgp 4          0J-l239)x


                            ThOOQIU?toIll                                                        136 8.W.
             ll&     1145 fTex.cIvoApp*'
    :.
                       *ft appears ta be the unacubted dght
               ‘~Q?ooesafQwPs~o~tto~:the
                 ‘wea        Qf jwt%ae*s  mOi?%8t8  at v&l&,
                   ptrd    it     hU       b0.a     hOld       thpt.    8Uch    OOWts       my
                   eb&IshagrwainstaMcrraatsamvpmm
                   aIwtaupwet3     of the ow mbolfshe4aMa
                        ~anothw,~tbatftuasiraakr?el
                   e t tbo oewt did not at ths tIms ml&s@
                   mot   the VkbQlaooun 0 state vo, Rlgmby,
                   17 Texc.cIrdppo 171, bT3 sew, 27l*.
                       The Supreme Court
             112 W.   193* 247 SOW. 263 (1
             oa808 and made ths hollowing obsematlfm,                                       at page 267:
                         *It Is thw aeon that them is no lid-
                   latica CQ the time vhen the COrmi88%owrs’
                   oourt luay divide a coumty into Qwtiss pm-
                   clncts , and that, aside fra the mxlmw akd
                   mlnlmm gslssarlbed In the CW~ltutIc&    thoz’8
                   18     PLO i%IIt%t&iQU              iBE t0    mbo             The’.cOWtitU-
                   .tion @sfJ not State’ lww the povur or aIYIsIcsl
                   by     the   otmals8lsms~8*                  oowt      shall    be exercised,
                   w        &3es the statute*                    lhai     the   quotaticmr   *aa
               : 'ths      oplnioa by Jmlge Wl.Uams,                            suplp,       it is
                   alwr          tgtiyor                slatlve         aotloe   was amoes-
                   rurJa                          Ai    In that,         ia   the *bsowe    or
                   mmambls     1eglslatSve aotlon,                              tbs ccamissiam-
                   esse.oourtmsyperf&stheduty                                       e%wdupau
                   thW  in          theIF         Crm yO7o        80    104           tit    #al’-
                   rwmwoe              da8        pot mount to a guess &me                           of




                    aoticm by the aco19pfssions~e a-t         Is not
                   made    bpsnasnt     on state legislative   astlod,
                    It is Inaoncelvablo that It should beg msde
                    dependeat upon te&eml aotfon, la the r088t
                    of tbr Dnitea States oewus, uuless Bbs Oabn-
                   ~8tLtUtiCU~SrpPs8Sf~       SO stated,  l&&oh i8 Wt
                    tbs awe.
                                %ere         is   no    part      of    ths    dut7   snjainea
                   W seotiim               18, et.         5, ae the adp~lss%owrs"
    f
              x%au.Boyd Ihrgeubruoh,           page 5       (V-12i8f


                   court Whiah may be perfumed wltkiout     oo.nai&m
                   ing the QOQU~tiOll, OONQYIti@ll5,aad i;lBttp1.'
                   tries,. not only of the ooimty, but of elncb
                   oontsmQlatetI 8llbdz0l8ion of the county: and
                   to say that the com&safcmers       court must
                   fOllC3a the E.?lIIBUS
                                       ZV3QOl'tR,WhiCh aZT$ifHI~b:
                   only every  10 foam, is to destsoy the very
.                  QUPQOSeOf the QOlfsPoonZ=eI'red On the dOi%-
                   missloner8' court to Qivlda the county fPO&
                   time to ti8m Pnto a etiflcieat     number of
                   just320 prrcknats fm the aonmzienae of tbs
                   psoppe+
                           'It i8 QlRill i-l'& 8~~tiCil~18, EUJt. 5, Of'
                     the f%ZM5titUt~~ that kt8 Ql-fme QUPQOSO    t.XInet
                    fixing daiiMta1~ tha number of justice pre-
                    alnat     in any aounty, aad the aumBer of jas-
                   .tic6s In any ~tioular       ps?eainct was, y it
.                   stat'la, *th6 aonvenienos of the

                   nmy b8 made to m6et tbs ~&iaiqlng                     needa   of 9
                   P -W       l




                    iS th’,  8816  88 t&It   &O&Pbd     in           the    pM1tOU8
                    pal%graQb    of the  dam8 uation-4aat                   is,  for
                    the  aonwmien~e     of the  people.              ?Jo   method of
                   @te~%I@        the QO#tl~tlOn.iS &VIIIl in thL8
                   sectFoll or elsewhllrn in the Coin3titutioil.
                   The &ts~tion            Of the QOQUlatiOn'by ~UUS?~
                   authoz’Zty  is  llt?C0813W$  to 8et tn motion the
                   QPm68tI by which two~juutiaes -8 tP:bs ePeat-i
                   ,@d,or a'vaaanayln.the officefilled by ap
                   QOiUtlWlXt . The COmWtUtionamta%n8 2merpIxm3
                   dh8action, either to the ek4mrate'm~         to the
                                              to how w when thie ques-
                                                18   t0   be    Uetemsiued,nor          IS
                                                in the statutes therefor.
                                                     statUtS8; arts. 2241,
        -'.                                                  not  neW88EW7     t0
                         fhe aolai88iOnW8
                   eXEtbii9                               ’ BOu&   to 6xeroi8e
                    w      ti  th6   QaPara    &VW-in        tail  QFO98iOn      Of
                    the    0on8wttltlon.”

                            In At$orgey       &‘IMWB1’8        ,opini~     v-1032 (1950),    it
              18.kitedi.
,-.   .




          Heat. Floyd Barjenbruch,            page 6        (V-1218)


                    "In view of the foregoing  you are   advised
               that the Cc4mnlseloner8~ Court of SabLne County
               had the authepity t4 redi8trlOt   ths jU8thX
                        eOinOt8   in   the   OOUllt~   80   a8   t0   QFOVidO        that
                K  e oounty would aensiet               of four .jwtiag              pre-
                cincta rather than el                                                    *


                                                ‘96 SiW.2cl839          (Ter.Clo.A~.           1936
                   ,_
                    In view of the foi%going, it ir our oplaion
          that the Order Of the OOltUIli88iolXir8s
                                                 a$NA'tal-eat&~ new
          jWt%oe QPeCinOtS i8 a nilid dXePai8e Of it8 pOWor ex-
                  granted by the pr~l8lom    of Seotion 18 of Ar-
                   Oo'mtitu~ion Of Texas.
                     The aonaluaion we have pea&d ~abwe n&&es
          unne,cessary an.an8wer to your remaining questiana.
                        48'S~.W.2tl3l5 (TexaOir.Agp. 1932) and
                          214 S.W.2d 473 (Te~.Civ.App.  l&S),
                                   .nOt             t0 th6
                                          aigplic&bl,a                ~qLIO8tiOI8'     QXWSellted.
          These cases involved the validlt         of OrdoSS Of the aas-
          ~;;~~rs3cet$r;       ;POati"fi new &oti~~preoli&ok        under
                                    Wai 0. jO&P l'ItqUO8t ?niWOlVO8 all Ol'dOr
          of the aon&alGn&~~
          clncta  .udeF  Section
          k8. ;In this .ooanectiqm,     say futaFe Opder~defXnln     new,
          slaation pmalncts dRI8t C&fcaDa to the &sly mea &dd ijua-
          tiae ppecinat8 a8 prorfded in Ilrticle 29%.
                    .
                     Seatfen 18 oi Artiale V of the Ctinstf-
                tUtiOn Of Texas aUthOPf~e8  t&O WWBl&d8fO12@~8D
               court ~$0 abolish eristfnS~ju8tlas  peainats~ '
               and create new jwtiw'~Qlwcfwta     at any tfme.
               for the conveniqoa of the,peo~le,    regardless'
               ~i!'f& tex=HtoPj to be ldaluded fn the pre-
                         The CdJ liIiI%trtiOn 011thi8 QOWeris
               that &ems must be at least four zmd not aore
    ~H&r.+eyd Eurjenbruch,page 7. (V-1218)


                            .8X.%   639 (T8xSi~dUm
                            ;.Att't2.n. OQ. v-1032

    APPROVED:                          Toura very truly,
    J. 0. Davcris, Jr.                   PRICE DAriIllL
    CountyAfYairs Mvislan              Attorney General
    JesseP. Luten,Jr.
    RevievingAssistemt
    Oharles0. Mathews
    pest     &88iBtZlllt                                 A88i8tant

    JRtml?




                                                                     i




I




                                                 .
                                                     I




                                         .   .